—In a proceeding pursuant to Election Law article 16, inter alia, to nullify a Certificate of Elected Officers and a Certificate of Rules filed by the respondents Thomas W. Hamilton and Sonia Diaz-LaRocca with the New York City Board of Elections on September 25, 1998, for a declaration that the County Committee of the Independence Party of Richmond County is not legally constituted, and to nullify the election of the respondents Thomas W. Hamilton and Sonia Diaz-LaRocca to offices of the County Committee of the Independence Party of Richmond County, the petitioner appeals from a judgment of the Supreme Court, Richmond County (Lebowitz, J.), dated December 10, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Richmond County, for a hearing on all of the issues raised in this proceeding.
Under the circumstances of this case, the Supreme Court *320erred in failing to hold a hearing on all of the issues raised in this proceeding before making its determination. Santucci, J. P., Joy, Feuerstein and Schmidt, JJ., concur.